DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated February 25, 2020 has been entered.  Claims 1-7 were amended.  Claims 8-13 are cancelled claims.  Claims 14-26 are newly added claims.  Claims 1-7 and 14-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 19-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
(Note:  Dependent claims are included in the rejection(s) based upon their respective dependency.)
Claim 2 sets forth R1 may include halogen, CN, or N(Ph)2, but it is not seen where parent claim 1 includes theses definitions for R1.  Accordingly, claim 2 appears to comprise compounds that are outside the scope of claim 1, upon which claim 2 depends.  
Also, with further respect to “halogen” in claim 2, it is not seen where R2, R3 and RI to RVI are previously defined to include the meaning in parent claim 1.  Accordingly, the definition of halogen for these “R” groups appears to be outside the scope of previous claim 1.
Claim 3 includes “halogen” as a definition for R2, R4, R1, RIII, RIV and RVI, but it is not seen where parent claim 1 includes the definition “halogen” for these R groups.  Accordingly, the definition of halogen for these “R” groups appears to be outside the scope of previous claim 1.

Allowable Subject Matter
Claims 1, 5-7, 14-18, and 23-26 are allowed.  The closest prior art is considered to be Iijima et al. (US 20190013478 A1), which teaches compounds of formula 1 comprising a central boron atom for a light emitting device (see abstract): 

    PNG
    media_image1.png
    299
    535
    media_image1.png
    Greyscale
.
The molecule is different from the claimed molecule with respect to the location of the boron atom within the polycyclic structure.  The reference fails to teach or to render obvious a molecule with a central nitrogen atom and a boron in an outer position as set forth for compounds of instant Formula 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirai et al., Chemical Reviews, (2019), Vol. 119, pages 8291-8331 discusses boron and nitrogen -conjugated system molecules for electronic applications (see abstract).
Morgan et al., Dalton Transactions, (2016), Vol. 45, pages 5920-5924 discusses conjugated organic molecules with boron-nitrogen bonds for material in OLEDs (see abstract and introduction, page 5920).
Hertz et al., Chem. Eur. J., (2016), Vol. 22, pages 13181-13188 sets forth polycyclic boron and nitrogen-containing compounds (see Scheme 2 on page 13183). 

The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786